     Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 1 of 12 PageID #:815




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ASSOCIATION OF FLIGHT                        )
ATTENDANTS—CWA,                              )
                                             )
       Plaintiff,                            )      Case No. 19-cv-2867
                                             )
       v.                                    )      Hon. Jorge L. Alonso
                                             )
UNITED AIRLINES, INC.,                       )
                                             )
       Defendant.                            )

                         MEMORANDUM OPINION AND ORDER

       After receiving an unfavorable arbitration decision from the System Board of

Adjustment, which concluded the submitted grievance was untimely, plaintiff Association of

Flight Attendants—CWA (“Union”) filed this suit seeking to set aside the decision under the

Railway Labor Act. Plaintiff and defendant United Airlines, Inc. (“United” or “Employer”) have

filed cross motions for summary judgment. For the reasons set forth below, the Court grants

defendant’s motion for summary judgment and denies plaintiff’s motion for summary judgment.

I.     BACKGROUND

       The following facts are undisputed unless otherwise noted. 1



1
        Local Rule 56.1 outlines the requirements for the introduction of facts parties would like
considered in connection with a motion for summary judgment. The Court enforces Local Rule
56.1 strictly. See McCurry v. Kenco Logistics Services, LLC, 942 F.3d 783, 790 (7th Cir. 2019)
(“We take this opportunity to reiterate that district judges may require strict compliance with
local summary-judgment rules.”). When one party supports a fact with admissible evidence and
the other party fails to controvert the fact with admissible evidence, the Court deems the fact
admitted. See Curtis v. Costco Wholesale Corp., 807 F.3d 215, 218-19 (7th Cir. 2015); Ammons
v. Aramark Uniform Servs., Inc., 368 F.3d 809, 817-18 (7th Cir. 2004). This does not, however,
absolve the party putting forth the fact of the duty to support the fact with admissible evidence.
See Keeton v. Morningstar, Inc., 667 F.3d 877, 880 (7th Cir. 2012). The Court does not consider
any facts that parties fail to include in their statements of fact, because to do so would rob the
other party of the opportunity to show that the fact is disputed.
   Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 2 of 12 PageID #:816




       Plaintiff and defendant are parties to a collective bargaining agreement (the “CBA”).

Because United is a carrier covered by the Railway Labor Act, the CBA establishes a System

Board of Adjustment (the “Board”) to decide the parties’ disputes regarding the CBA.

       Section 26.C of the CBA states:

       A group of Flight Attendants or a Flight Attendant who has a grievance
       concerning any action of the Company which affects her/him, except as may arise
       out of disciplinary action, shall discuss such matter with her/his Supervisor within
       one hundred twenty (120) days after she/he reasonably would have knowledge of
       such grievance. The supervisor shall have ten (10) days in which to announce a
       decision.

(Award at 21). Section 26.D of the CBA states:

       The Master Executive Council President may by written request ask for a review
       by the Director Labor Relations—Inflight of any alleged misapplication or
       misinterpretation of this Agreement which is not at the time the subject of a
       grievance. The relief sought shall be limited to a change of future application or
       interpretation of the Agreement. The Director Labor Relations—Inflight/designee
       shall have twenty (20) days after receipt of the request for review in which to
       investigate and issue a decision. If the decision is not satisfactory, further appeal
       may be made in writing by the MEC President or the Union to the “United Air
       Lines Flight Attendant System Board of Adjustment” provided this is done within
       thirty (30) days after receipt of the decision. It shall be understood such right
       under the Paragraph shall not apply to hypothetical cases or situations.

(Award at 21).

       On June 12, 2012, the Union’s President submitted a grievance over profit-sharing

payments from United. (The merits of the grievance are not relevant to this case. In a nutshell,

plaintiff complained that United had included flight attendants formerly employed by

Continental Airlines when it made profit-sharing payments, which meant the flight attendants

who had worked for United since before the merger were paid less than if the Continental flight

attendants had been excluded.) The grievance stated, among other things:

       Pursuant to Section 26.C of the 2012-16 Agreement . . . the undersigned hereby
       requests a review of the Company’s violation of Section 5.J.2 . . . when on




                                              2
    Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 3 of 12 PageID #:817




       February 14, 2012 profit sharing payments were made to United Flight Attendants
       ...
       In relief the Union requests . . . the Company will determine profit sharing
       entitlements to be paid to United Flight Attendants for 2011 and subsequent years
       based upon . . .

       Pursuant to Section 26.C. this is being filed as a System Group Grievance.

       Pursuant to Section 26.D. a decision is requested within twenty (20) days.

(Award at 15-16). On August 2, 2012, defendant denied the grievance, noting, among other

things, that the grievance was untimely. On August 30, 2012, plaintiff submitted the grievance

to the Board for arbitration.

       The Board, chaired by neutral arbitrator Dana Eischen, held a five-day hearing on the

grievance before accepting post-hearing briefs. On January 29, 2019, the Board issued an award

in favor of United, on the grounds that the grievance was untimely. The Award states, in

relevant part:

                                POSITIONS OF THE PARTIES
                                     ARBITRABILITY

       Company

       AFA’s grievance is barred by Section 26(C) of the UAL CBA, which required
       AFA to file its grievance within 120 days of when it ‘reasonably would have
       knowledge’ of the grievance. The evidence demonstrates beyond doubt that AFA
       reasonably had full knowledge well before February 14, 2012 that United was
       including the Continental employees in the 2011 profit share distribution
       scheduled for February 14, 2012.

                                              * * *

       Union

       . . . Under the 1976 Settlement . . . the MEC Chair is permitted to file
       systemwide pay liability grievances pursuant to this paragraph, without any prior
       notice to the Company, and subject to a 120-day limitation on liability, so long as
       the grievance involves identical questions of fact and contract interpretation and is
       specified as a group grievance. . . . [The grievance] was specifically filed under




                                              3
Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 4 of 12 PageID #:818




  Section 26.D., meets all contractual requirements for such a filing, and thus
  constitutes a viable grievance under that provision. . . .

                                  * * *
                  OPINION OF THE NEUTRAL ARBITRATOR

                                   * * *
  Course of Conduct/Custom/Practice

          Absent clear and explicit contract language limiting or barring such parole
  evidence, proof of custom, practice and tradition, i.e., ‘course of conduct’ is
  admissible and may be relied upon as an aide in determining the mutual intent of
  the parties under a written contract. . . .

           Arbitrators and courts recognize that ‘[c]ourse of performance when
  employed to interpret a contract is an indicator of what parties intended at the
  time they formed their agreement. It is an expression of the parties of the
  meaning that they give to the terms of the contract that they made.’ See Margaret
  N. Kniffen, Corbin on Contracts (5th ed. 2015) § 24.16. The Supreme Court of
  the United States has endorsed the admissibility and utility of such evidence for
  such purposes. See United Steelworkers of America v. Warrior & Gulf
  Navigation Co., 363 U.S. 574, 578-82, 80 S.Ct. 1347, 46 L.R.R.M. 2416
  [(]1960)[.] . . .
                                             * * *
                                           ANALYSIS
  Timeliness
                                             * * *
           At every step in th[e] transparent process, over a multi-month period
  starting in March 2011, AFA at both the International and MEC level was
  informed by United that the Company was going to distribute combined . . .
  profits to . . . Flight Attendants . . .
                                             * * *
           In short, AFA knew or should have known on January 25, 2012, of the
  ‘Company Action’ that was described [in the grievance]. However, AFA did not
  file [the grievance] until June 12, 2012, which is clearly outside the 120-day
  mandatory grievance filing time limit of § 26.C. . . .
                                             * * *
  Section 26.D

          Alternatively, according to AFA, the proven violation of CBA §26.C time
  limits is not jurisdictionally fatal to a decision on the merits of [the grievance] but
  merely bars this Board from granting ‘retrospective’ relief for Plan Year 2011.
  On that premise, AFA urges the Board to consider [the grievance] on the merits,
  sustain the grievance and ‘prospectively correct the distribution formula for profit
  sharing distributions in subsequent years’, i.e., for Plan years 2012, 2013 and
  2014.



                                          4
      Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 5 of 12 PageID #:819




                The opening and penultimate sentences of [the grievance] both plainly
        state that it was filed ‘[P]ursuant to Section 26.C as a System Group Grievance.’
        The only mention of §26.D in [the grievance] is a truncated last sentence request
        for an expedited decision: ‘Pursuant to Section 26.D. a decision is requested
        within twenty (20) days’. According to AFA, irrespective of manifestly untimely
        filing under §26.C, [the grievance] is still ‘separately and independently’
        arbitrable on its merits under [26.D] because a decision was requested within
        twenty (20) days ‘pursuant to §26.D’.

                In the facts and circumstances of this particular case, AFA did not
        establish by persuasive evidence of record that this single oblique reference to
        Section 26.D time limits in the last sentence of [the grievance] ‘automatically
        encompasses the four additional profit sharing payments the Company made
        according to the flawed formula despite AFA’s pending grievance, namely: the
        2013 distribution of 2012 profits; the 2014 distribution of 2013 profits and the
        2015 distribution of 2014 profits’. The record shows a pattern of AFA citing both
        Sections 26.C and 26.D in grievances for many years ‘to protect the damages’.
        But the record before this Board is far from clear concerning the mutually
        intended consequences in this particular case. The only thing that is clear is these
        Parties have long held sharply differing positions on that point.
                                               * * *
        In the unique facts and circumstances of this case record, the Board is unable to
        make an informed determination that mere citation of 26.D time limits is mutually
        intended to revitalize an untimely filed nonarbitrable claim of contract violation to
        which the Continuing Violation Doctrine is inapplicable.

(Award at 25-26, 29, 35-37, 39, 42, 44, 47-48).

II.     STANDARD ON A MOTION FOR SUMMARY JUDGMENT

        Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P.

56(a). When considering a motion for summary judgment, the Court must construe the evidence

and make all reasonable inferences in favor of the non-moving party. Hutchison v. Fitzgerald

Equip. Co., Inc., 910 F.3d 1016, 1021 (7th Cir. 2018). Summary judgment is appropriate when

the non-moving party “fails to make a showing sufficient to establish the existence of an element

essential to the party’s case and on which that party will bear the burden of proof at trial.”

Celotex v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). “A genuine issue



                                               5
       Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 6 of 12 PageID #:820




of material fact arises only if sufficient evidence favoring the nonmoving party exists to permit a

jury to return a verdict for that party.” Brummett v. Sinclair Broadcast Group, Inc., 414 F.3d

686, 692 (7th Cir. 2005). “As the ‘put up or shut up’ moment in a lawsuit, summary judgment

requires a non-moving party to respond to the moving party’s properly-supported motion by

identifying specific, admissible evidence showing that there is a genuine dispute of material fact

for trial.” Grant v. Trustees of Ind. Univ., 870 F.3d 562, 568 (7th Cir. 2017).

III.     DISCUSSION

         Pursuant to the Railway Labor Act, a district court has jurisdiction to set aside an order of

a Board. 45 U.S.C. § 153 First (q). That section, though, limits a court’s power to set aside a

Board’s order to the following reasons:

         for failure of the division to comply with the requirements of this chapter, for
         failure of the order to conform, or confine itself, to matters within the scope of the
         division’s jurisdiction, or for fraud or corruption by a member of the division
         making the order.

45 U.S.C. § 153 First (q). In this case, the Union argues the Board exceeded its jurisdiction.

         “Arbitrators exceed their jurisdiction if they fail to interpret the collective bargaining

agreements between the parties” but not if they merely “make a mistake in interpreting a

collective bargaining agreement.” Brotherhood of Locomotive Engineers and Trainmen, Gen’l

Comm. of Adjustment v. Union Pacific RR Co., 719 F.3d 801, 803 (7th Cir. 2013). There, the

Seventh Circuit explained:

         Lawyers and judges who believe they see an error of reasoning or interpretation
         by an arbitrator are often tempted to try to correct such errors. Such error
         correction is not the function of judicial review of arbitration awards under the
         Railway Labor Act. That is why we have said many times that the question ‘is
         not whether the arbitrator or arbitrators erred in interpreting the contract; it is not
         whether they clearly erred in interpreting the contract; it is not whether they
         grossly erred in interpreting the contract; it is whether they interpreted the
         contract.’




                                                  6
    Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 7 of 12 PageID #:821




Brotherhood of Locomotive Engineers, 719 F.3d at 803 (quoting Hill v. Norfolk & W. Ry. Co.,

814 F.2d 1192, 1195 (7th Cir. 1987)). The Supreme Court has said:

       The refusal of courts to review the merits of an arbitration award is the proper
       approach to arbitration under collective bargaining agreements. The federal
       policy of settling labor disputes by arbitration would be undermined if courts had
       the final say on the merits of awards. . . .

       When an arbitrator is commissioned to interpret and apply the collective
       bargaining agreement, he is to bring his informed judgment to bear in order to
       reach a fair solution of a problem. This is especially true when it comes to
       formulating remedies. There the need is for flexibility in meeting a wide variety
       of situations. The draftsmen may never have thought of what specific remedy
       should be awarded to meet a particular contingency. Nevertheless, an arbitrator is
       confined to interpretation and application of the collective bargaining agreement;
       he does not sit to dispense his own brand of industrial justice. He may of course
       look for guidance from many sources, yet his award is legitimate only so long as
       it draws its essence from the collective bargaining agreement. . . .

       A mere ambiguity in the opinion accompanying an award, which permits the
       inference that the arbitrator may have exceeded his authority, is not a reason for
       refusing to enforce the award. Arbitrators have no obligation to the court to give
       their reasons for an award. To require opinions free of ambiguity may lead
       arbitrators to play it safe by writing no supporting opinions. This would be
       undesirable for a well-reasoned opinion tends to engender confidence in the
       integrity of the process and aids in clarifying the underlying agreement.

United Steelworkers of Am. v. Enterprise Wheel & Car Corp., 363 U.S. 593, 596-98 (1960).

Still, if an arbitrator issues an award contrary to an express term of the CBA such that “[t]here is

no basis for any other interpretation and thus ‘no possible interpretive route to the award,’” then

an arbitrator has exceeded his authority. United States Soccer Federation, Inc. v. United States

Nat’l Soccer Team Players Assoc., 838 F.3d 826, 833 (7th Cir. 2016); see also Wilson v. Chicago

and North Western Transp. Co., 728 F.2d 963, 967 (7th Cir. 1984) (“The agreement between

[the parties] requires the dismissal of disciplinary charges if the railroad fails to hold required

investigative hearings within the specified time limits; under the Act this provision can only be




                                                7
    Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 8 of 12 PageID #:822




altered through the collective bargaining process. We hold that [the Board] exceeded its

authority in attempting to alter this provision and fashion their own remedy.”).

       Here, plaintiff does not challenge the Board’s conclusion that the grievance was time-

barred as to the year 2011. (Award at 44) (“AFA knew or should have known on January 25,

2012 of the ‘Company Action’ that was described as the alleged CBA violation in [the

grievance.] . . . However, AFA did not file [the grievance] until June 12, 2012, which is clearly

outside the 120-day mandatory grievance filing time limit of §26.C.”).

       Instead, plaintiff takes issue with the Board’s refusal to consider the grievance as to

subsequent years. Plaintiff’s theory seems to be that, by mentioning § 26.D in the grievance, the

Union was expanding the grievance to years beyond 2011. The Board rejected the theory.

Plaintiff argues that the Board exceeded its authority by writing in a requirement that the parties

must have “‘mutually intended’ the availability of prospective relief” and by applying a 120-day

limitations period to Section 26.D. The Court disagrees and concludes that the Board interpreted

the CBA. The Court sees an interpretive route to the Board’s conclusion.

       First, the Board appears to have been unconvinced by plaintiff’s attempt to add

subsequent years to the grievance, because plaintiff did not clearly indicate in the grievance that

it was intended to cover subsequent years. The Board noted: (1) that the grievance seemed to be,

by its terms, merely a § 26.C grievance; and (2) that the only reference to 26.D was an attempt to

obtain an expedited decision (as opposed to a decision about subsequent years). (Award at 47)

(“The opening and penultimate sentences of [the grievance] both plainly state that it was filed

‘[P]ursuant to Section 26.C as a System Group Grievance.’ The only mention of §26.D in [the

grievance] is a truncated last sentence request for an expedited decision: ‘Pursuant to Section

26.D. a decision is requested within twenty (20) days’.”).




                                               8
    Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 9 of 12 PageID #:823




       Second, the Board appears to have considered the language of § 26.D, which, by its

terms, seems to allow requests for review only in the absence of a grievance on the same issue.

Specifically, § 26.D allows the President to “ask for a review . . . of any alleged misapplication

or misinterpretation of this Agreement which is not at the time the subject of a grievance.”

(Award at 21) (emphasis added). That language would seem to suggest that plaintiff could not

merely tack a § 26.D request for review onto a § 26.C grievance. The Board mentioned the

problem of an already-pending grievance. (Award at 48) (“AFA did not establish by persuasive

evidence of record that this single oblique reference to Section 26.D time limits in the last

sentence of [the grievance] ‘automatically encompasses the four additional profit sharing

payments the Company made according to the flawed formula despite AFA’s pending

grievance”) (emphasis added).

       Although the terms of 26.D did not appear to allow a request for review on the same

subject as a pending grievance, the Board still went on to consider whether, under the parties’

usual custom or practice, mere mention of 26.D could expand a grievance into a request for

review as to future years. There is nothing inherently wrong with considering custom or practice

when interpreting a contract. See Transportation-Communication Employees Union v. Union

Pacific RR Co., 385 U.S. 157, 160-61 (1966) (“A collective bargaining agreement is not an

ordinary contract. . . . [I]t is a generalized code to govern a myriad of cases which the draftsmen

cannot wholly anticipate. . . . In order to interpret such an agreement it is necessary to consider

. . . the practice, usage and custom pertaining to . . . such agreements.”) (emphasis added);

Dennison v. MONY Life Retirement Income Security Plan for Employees, 710 F.3d 741, 745 (7th

Cir. 2013) (“When the consistent performance of parties to a contract accords with one of two

alternative interpretations of the contract, that’s strong evidence for that interpretation. This is a




                                                9
   Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 10 of 12 PageID #:824




general principle of contract interpretation[.]”); Restatement (Second) of Contracts, § 202,

comment (g) (1981) (“The parties to an agreement know best what they meant, and their action

under it is often the strongest evidence of their meaning.”). The Board explicitly stated it could

consider evidence of custom or practice in interpreting the CBA. (Award at 36) (“proof of

custom, practice and tradition, i.e., ‘course of conduct’ is admissible and may be relied upon as

an aide in determining the mutual intent of the parties under a written contract.”).

       When the Board considered custom and practice, it found insufficient evidence of past

practice to support plaintiff’s proposed interpretation (that mere mention of 26.D expanded the

grievance to a request for review of future years). Specifically, the Board said:

              AFA did not establish by persuasive evidence of record that this single
       oblique reference to Section 26.D time limits in the last sentence of [the
       grievance] ‘automatically encompasses the four additional profit sharing
       payments the Company made according to the flawed formula despite AFA’s
       pending grievance[.] . . . The record shows a pattern of AFA citing both Sections
       26.C and 26.D in grievances for many years ‘to protect the damages’. But the
       record before this Board is far from clear concerning the mutually intended
       consequences in this particular case. The only thing that is clear is these Parties
       have long held sharply differing positions on that point.
                                              * * *
       [T]he Board is unable to make an informed determination that mere citation of
       26.D time limits is mutually intended to revitalize an untimely filed nonarbitrable
       claim of contract violation to which the Continuing Violation Doctrine is
       inapplicable.

(Award at 47-48). In other words, nothing in the parties’ practice suggested to the Board that

plaintiff’s interpretation of the CBA was correct.

       Thus, it appears to this Court that the Board considered the language of the CBA and, in

absence of CBA language supporting plaintiff’s argument, considered past practice. It found a

lack of evidence of past practice to support plaintiff’s argument. The Court does not read the

Board’s decision as adding a requirement of mutual intent before the Board can consider a

grievance but rather as looking toward the CBA’s language and past practice to determine



                                               10
   Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 11 of 12 PageID #:825




whether plaintiff’s proposed interpretation (that mere mention of 26.D adds a request for review

to a grievance) of the CBA was correct. Nor does it appear to this Court that the Board applied

the 26.C limitations period to a 26.D request for review. Rather, the Board seems to be saying

that the grievance did not, on its face, include a request for review, which makes sense given the

CBA’s language limiting requests for review to issues on which no grievance is pending. It

appears the Board was saying the grievance was a time-barred 26.C grievance and that the mere

mention of 26.D did not convert the grievance to a 26.D request for review. In so concluding,

the Board looked at the CBA’s language and past practice and concluded that mere mention of

26.D did not expand the 26.C grievance in a way that got around the limitations period

applicable to a 26.C grievance.

        In short, the Board interpreted the CBA, which is enough for this Court. See Union

Pacific, 719 F.3d at 807 (“The only question for this Court is whether the arbitrator interpreted

the [CBA]. Our task is limited to determining whether the arbitrator’s award could possibly have

been based on the contract.”); Tice v. American Airlines, Inc., 373 F.3d 851, 854 (7th Cir. 2004)

(“The plaintiffs challenge the correctness of the ruling, but we have no power to review an

arbitral ruling for error. As long as what the arbitrators did can fairly be described as

interpretation, our hands are tied.”); Lyons v. Norfolk & Western Ry. Co., 163 F.3d 466, 470 (7th

Cir. 1999) (“It is not for us to decide if this conclusion was correct; it is sufficient for us to say

that in arriving at this conclusion, the [Board] was interpreting the contractual term . . . Because

we find that the [Board] interpreted the contract, its interpretation is conclusive.”). That plaintiff

disagrees with the Board’s interpretation of the CBA does not mean the Board exceeded its

authority.




                                                 11
   Case: 1:19-cv-02867 Document #: 37 Filed: 04/30/20 Page 12 of 12 PageID #:826




       Plaintiff has not presented this Court with grounds on which to set aside the Board’s

decision. Accordingly, defendant is entitled to judgment as a matter of law. The Court grants

defendant summary judgment as to Count I.

IV.    CONCLUSION

       For all of these reasons, defendant’s motion [21] for summary judgment is granted, and

plaintiff’s motion [27] for summary judgment is denied. Civil case terminated.



SO ORDERED.                                         ENTERED: April 30, 2020



                                                    ___________________________
                                                    HON. JORGE ALONSO
                                                    United States District Judge




                                             12
